DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections - 35 USC § 103
Applicants arguments made in response to the rejection(s) of claim(s) 1-3 and 11-13 under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Verduccio (WO 2008/102406 A2),  claim(s) 4-5 and 14-15  under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Verduccio (WO 2008/102406 A2) in view of Buckley (USPGPub No. 2005/0190782 A1) and claim(s) 8 and 18 under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Verduccio (WO 2008/102406 A2) in view of Singhai (USPGPub No. 2018/0300709) have been carefully considered but are unpersuasive. Applicants arguments focus on the limitations presented in claim 1, and in particular the feature where the spectrum management processor is configured to: receive signals from one or more HF and MB antennas and the one or more data links. Applicants argue that the prior art of record Jayaweera and Verduccio teach at best, receiving signals from one or more HF antennas or receiving signals from one or more MB antennas, but not receiving signals from both HF and MB antennas as set for in claim 1. Applicants’ arguments are not persuasive. In response to the arguments it is noted that Jayweera teaches receiving signals from wideband antennas, "[0043]...software-defined radio 210 may spectrum management processor is configured to: receive signals from one or more HF and MB antennas and the one or more data links.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Verduccio (WO 2008/102406 A2).

In regards to claim 1, Jayaweera discloses a spectrum control system (Refer to Jayaweera, [Par. 41] which discloses a spectrum control system, "a communication device", which is described throughout the detailed description and comprises amongst other elements a "cognitive radio". "[0041] As above, the communication device shown in FIG. 1 may include a cognitive radio. FIG. 2 illustrates a cognitive communications system architecture in accordance with some embodiments. The wideband autonomous cognitive radio (WACR) 200 shown may contain other components, which are not shown 
comprising:
one or more multi-band antennas  (The spectrum control system of "Jayaweera" comprises general "antennas 110". "[0038] The antennas 110 may comprise one...", The spectrum control system also comprises wideband antennas 240 and reconfigurable antennas 250 as part of the congnitive radio ([Fig. 2, Ref(s) 240 and 250]). The wideband antennas 240 and the reconfigurable antennas 250 also function as multiband antennas due to the ability to switch between frequency bands, "[0043]...The reconfigurable antennas 250 and perhaps the wideband antennas 240 may be configurable to be able to switch inter- or intra-band (e.g., between military and LTE bands or within the military band)..." ) ;
one or more datalinks (The spectrum control system also comprises a datalink, used to "communicate with components of a positioning network, e.g., a global positioning (GPS) satellite"  "[0037] The communication device 100 may include additional elements such as...as described in more detail below...The positioning unit may communicate with components of a positioning network, e.g., a global positioning system (GPS) satellite."); and
 	a spectrum management processor (The spectrum control system comprises a spectrum management processor, the "cognitive radio" which comprises a "software-defined radio 210" and a "cognitive engine 230". [Fig. 2, Ref(s) 210, 230]) configured to:
receive signals from the one or more antennas and the one or more data links (signals are received by wideband antennas 240. "[0043] The software-defined radio 210 may implement traditional hardware components in software executed by a processor. The software-defined radio 210 may provide a receive path 210a through which signals in the spectrum sensing channel received by the wideband antenna(s) 240 may be processed and supplied to the cognitive engine 230..." ); and
switch to one or more alternate radio-frequency (RF) channels for communications and/or position, navigation, and timing (PNT) information in response to a failure/interference/jamming in a current communication channel and/or global positioning (GPS signal) (The spectrum control system performs processing to determine whether a current communication channel is being jammed. "[0020] In some embodiments, the cognitive radio may determine whether the channel on which actual communications are received is being jammed based on one or both error vector magnitude (DIM) or modulation error rate (MER)...". After determining jamming of the current communication a switch is made to one or more alternate RF channels, "[0020]...The result of perfect learning is a situation in which the communications channel is always switched to a new channel just before jammer arrives in the current communications channel to jam the current communications channel, thereby depriving the jammer the chance to learn where the communications signal is at any given time.")
The spectrum control system disclosed by Jayaweera differs from the spectrum control system of claim 1, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas and multi-band antennas, and in that Jayaweera is silent on receiving signals from the one or more data links.
Despite these differences similar features have been seen in other prior art. For example in regards to receiving signals from the one or more datalinks (i.e. GPS datalinks disclosed by Jayaweera), this feature is seen in Ihara(US 20020177944 A1). Ihara discloses receiving signals from a GPS datalink, via GPS satellites, for the purposes of using  GPS for performing position measurements ([0045] The positioning block 14 is provided with a GPS antenna 21 for receiving signals transmitted from GPS satellites, a GPS positioning unit (positioning means) 22 for performing position measurement on the basis of the signals obtained from the GPS antenna 21...).

The combined teachings of Jayaweera in view of Ihara further differ from claim 1, in that the combined teachings are silent on wherein the one more antennas comprise HF antennas in addition to the multi-band antennas taught by Jayaweera.
 However concerning said feature, the antennas disclosed by Jayaweera operate in LTE bands and the military band ("[0043]...The reconfigurable antennas 250 and perhaps the wideband antennas 240 may be configurable to be able to switch inter- or intra-band (e.g., between military and LTE bands or within the military band)"). Furthermore according to the prior art reference, Verduccio (WO 2008/102406 A2) , the military band(s) operate in HF spectrum ([Page 1, Technical Field] "The present invention relates to an omnidirectional tactical lightweight antenna destined to be used in the VHF-UHF military-aerospace bands..."). 
Thus it would have been obvious to a person of oridnary skill in the art at the time of the invention to further modify Jayaweera such that antennas comprise HF (VHF/UHF military) antennas in addition to the multi-band as similarly seen in Verduccio in order to obtain a benefit of facilitating communications in the military band as desired by the teachings of Jayaweera.


In regards to claim 11, Jayaweera discloses a method comprising:
receiving radio frequency signals from one or more antennas(signals are received by wideband antennas 240. "[0043] The software-defined radio 210 may implement traditional hardware components in software executed by a processor. The software-defined radio 210 may provide a receive ; and
switching to one or more alternate radio-frequency (RF) channels for communications and/or position, navigation, and timing (PNT) information in response to a failure in a current communication channel and/or global positioning system (GPS) signal (The spectrum control system performs processing to determine whether a current communication channel is being jammed. "[0020] In some embodiments, the cognitive radio may determine whether the channel on which actual communications are received is being jammed based on one or both error vector magnitude (DIM) or modulation error rate (MER)...". After determining jamming of the current communication a switch is made to one or more alternate RF channels, "[0020]...The result of perfect learning is a situation in which the communications channel is always switched to a new channel just before jammer arrives in the current communications channel to jam the current communications channel, thereby depriving the jammer the chance to learn where the communications signal is at any given time.").
The method disclosed by Jayaweera differs from the method of claim 11, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas and multi-band antennas, and in that Jayaweera is silent on receiving signals from the one or more data links.
Despite these differences similar features have been seen in other prior art. For example in regards to receiving signals from the one or more datalinks (i.e. GPS datalinks disclosed by Jayaweera), this feature is seen in Ihara(US 20020177944 A1). Ihara discloses receiving signals from a GPS datalink, via GPS satellites, for the purposes of using  GPS for performing position measurements ([0045] The positioning block 14 is provided with a GPS antenna 21 for receiving signals transmitted from GPS satellites, a GPS positioning unit (positioning means) 22 for performing position measurement on the basis of the signals obtained from the GPS antenna 21...).

The combined teachings of Jayaweera in view of Ihara further differ from claim 11, in that the combined teachings are silent on wherein the one more antennas comprise HF antennas in addition to the multi-band antennas taught by Jayaweera.
. However concerning said feature, the antennas disclosed by Jayaweera operate in LTE bands and the military band ("[0043]...The reconfigurable antennas 250 and perhaps the wideband antennas 240 may be configurable to be able to switch inter- or intra-band (e.g., between military and LTE bands or within the military band)"). Furthermore according to the prior art reference, Verduccio (WO 2008/102406 A2) , the military band(s) operate in HF spectrum ([Page 1, Technical Field] "The present invention relates to an omnidirectional tactical lightweight antenna destined to be used in the VHF-UHF military-aerospace bands..."). 
Thus it would have been obvious to a person of oridnary skill in the art at the time of the invention to further modify Jayaweera such that antennas comprise HF (VHF/UHF military) antennas in addition to the multi-band as similarly seen in Verduccio in order to obtain a benefit of facilitating communications in the military band as desired by the teachings of Jayaweera.

In regards to claim(s) 2 and 12,  Jayaweera discloses the system of claim 1, wherein the spectrum management processor is further configured to:
process incoming RF signals from the one or more antennas (The cognitive radio receives incoming RF signals and processes them to determine whether the RF signals are jammed. "[0043] The software-defined radio 210 may implement traditional hardware components in software executed by a processor. The software-defined radio 210 may provide a receive path 210a through which signals in the 
shift a frequency of the current communication channel to the one or more alternate channels based on a receiving a frequency shift indicator, JAMMING/MOVE/INTERFERENCE from the processed incoming RF signals (When determining reception of a frequency shift indicator in an incoming RF signal, a "jammer" detected in the incoming RF signal, the channels frequency is shifted from the current communication channel to alternate channel, "[0081]...The anti jamming communications link used by the cognitive radio receiver can inform the corresponding transmitter (whether or not a cognitive radio) to switch to a new communications channel. The information may be transmitted on the communications link immediately before the current communications channel is jammed or a predetermined amount of time before the current communications channel is predicted to be jammed, assuming that the other radio periodically checks the communications link for an indication of a channel switch (which the cognitive radio will send at the appointed time prior to switching the channel). ". ).
Jayaweera differs from claim 2, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas and multi-band antennas. However concerning said feature, the antennas disclosed by Jayaweera operate in LTE bands and the military band ("[0043]...The reconfigurable antennas 250 and perhaps the wideband antennas 240 may be configurable to be able to switch inter- or intra-band (e.g., between military and LTE bands or within the military band)"). Furthermore according to the prior art reference, Verduccio (WO 2008/102406 A2) , the military band(s) 
Thus it would have been obvious to a person of oridnary skill in the art at the time of the invention to further modify Jayaweera such that antennas comprise HF (VHF/UHF military) antennas in addition to the multi-band as similarly seen in Verduccio in order to obtain a benefit of facilitating communications in the military band as desired by the teachings of Jayaweera.


In regards to claim(s) 3 and 13, Jayaweera discloses the system of claim 1, wherein the one or more antennas are configured to scan a RF environment (The antennas are configured to scan an RF environment, the scanning being conducted using a spectrum sensing process. "[0043]...The wideband antennas 240 and reconfigurable antennas 250 may be used respectively for sensing and communications..."); and
the spectrum management processor is further configured to determine available RF communication channels based on results of the scan (The spectrum sensing process determines availibility of RF communication channels based on results of the scan, if a jammer is sensed, where a channel containing a jammer is determined to be unavailable. "[0068] One goal of the sensing policy may be to continually follow a jammer that hops channels with a predetermined pattern (initially unknown to the cognitive radio) so that the cognitive radio can adjust the communications channel in advance to avoid the channels used by the jammer. As a result, when the jammer moves from the current sensing sub-band, the sensing policy may predict the sub-band to which the jammer has moved--that is the sub-band that is being interfered with by the jammer if the jammer operates temporally continuously or, if the jammer operates intermittently, will next be interfered with by the jammer. This can be extended if the jammer jams multiple channels simultaneously. ").

Thus it would have been obvious to a person of oridnary skill in the art at the time of the invention to further modify Jayaweera such that antennas comprise HF (VHF/UHF military) antennas in addition to the multi-band as similarly seen in Verduccio in order to obtain a benefit of facilitating communications in the military band as desired by the teachings of Jayaweera.

Claim(s) 4-5 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Verduccio (WO 2008/102406 A2) in view of Buckley (USPGPub No. 2005/0190782 A1)

In regards to claim(s) 4 and 14, Jayaweera is silent on the system of claim 3, further comprising a data store configured to store a spectrum availability table including a list of the available RF channels based on the results of the scan. Despite these differences similar features have been seen in other prior art concerning the sensing of communication channels. Buckley (US 20050190782 A1) for example discloses a feature for channel scanning/sensing comprising a data store, "radio network database 72", configured to store a spectrum availability table, including a list of of available RF channels based on results of the scan, detected signal strength. See Buckley where "[0052]...The second 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the spectrum sensing/scanning feature of Jayaweera by including a feature comprising a data store configured to store a spectrum availability table including a list of the available RF channels based on the results of the scan as similarly seen in Buckley in order to provide a benefit of tracking spectrum usage/availbility.

In regards to claim(s) 5 and 15, Jayaweera discloses the system of claim 4, wherein the spectrum management processor is further configured to detect if a communication channel is being jammed based on the result of the scan of the RF environment  (The antennas are configured to scan an RF environment, the scanning being conducted using a spectrum sensing process. "[0043]...The wideband antennas 240 and reconfigurable antennas 250 may be used respectively for sensing and communications...", The spectrum sensing process determines availability of RF communication channels based on results of the scan, if a jammer is sensed, where a channel containing a jammer is determined to be unavailable. "[0068] One goal of the sensing policy may be to continually follow a jammer that hops channels with a predetermined pattern (initially unknown to the cognitive radio) so that the cognitive radio can adjust the communications channel in advance to avoid the channels used .

Claim(s) 8 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Verduccio (WO 2008/102406 A2) in view of Singhai (USPGPub No. 2018/0300709).



In regards to claim(s) 8 and 18, Jayaweera discloses the system of claim 4, wherein the one or more datalinks are configured to receive GPS signals (The spectrum control system also comprises a datalink, used to "communicate with components of a positioning network, e.g., a global positioning (GPS) satellite"  "[0037] The communication device 100 may include additional elements such as...as described in more detail below...The positioning unit may communicate with components of a positioning network, e.g., a global positioning system (GPS) satellite.").
Jayaweera differs from the system of claim 8, in that Jayaweera is silent on wherein the one or more datalinks are configured to receive the GPS signals from a platform computer. Despite these differences similar features have been seen in other prior art involving the use of GPS signals. Singhai for example in claim 17, discloses where a platform computer, service provider computer, provides GPS signals to different resource provider computers via a data link.
.

Allowable Subject Matter
Claim(s) 6-7, 9-10, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476